DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp 8-10, filed 12/04/2020, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of by US Patent 9,276,816 (Conte).  Chou1 teaches on the NSSMF in Claims 8, 15, 17-20.  Conte (as modified by Chou1 and Chou2) teach on Claim 9.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 was filed after the filing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a network function virtualization orchestration (NFVO) configured to” in claim 17.  The specification shows sufficient structure, see paragraph [0021], “The function may be implemented by hardware, or may be implemented by hardware executing corresponding software”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 10-14, 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent 9,276,816 (Conte).


Conte teaches A network slice template management method, comprising:	 receiving, by a management unit, a subnet management request (Receiving a request to provision a network container. The network container defines a logical network topology to be hosted on a physical network infrastructure, Col 2 ln 28-30.  The orchestration engine 205 may receive a request to create a network container defined in service catalogue 215, Col 6 ln 1-6),
wherein the subnet management request carries indication information (ie. parameters) of a subnet template (receiving one or more parameters specifying a configuration state for the requested network container, populating one or more templates using the parameters and a network container profile associated with the requested network container, Col 2 ln 31-35);
obtaining (ie. access), by the management unit (ie. orchestration engine), network service descriptor (NSD) association information (ie. network container description) based on the indication information (ie. parameters) of the subnet template (network container template, Col 2 ln 31-35) (The service catalogue 215 stores a description of the network container offerings made available by the service provider, Col 5 ln 59-64.  The orchestration engine 205 may access resource management data 210 in order to determine whether the underlying shared computing infrastructure 125 has resources available to support a requested network container.  The resource management data 210 may provide a repository that describes all of the computing resources in the computing infrastructure 125 and may also include all configuration items for the network containers provisioned on the computing infrastructure 125, including attributes related to technical configuration and user details, Col 6 ln 1-12);
and obtaining (ie. provisioning), by the management unit (ie. orchestration engine with automation engine), a network service instance (ie. network container) based on the NSD 

Regarding Claims 2, 11:
Conte teaches the inventions of Claims 1, 10 as described.
Conte teaches wherein obtaining, by the management unit, the NSD association information comprises obtaining (ie. access), by the management unit (ie. orchestration engine), the subnet template based on the indication information (ie. parameters) of the subnet template (network container template, Col 2 ln 31-35) (The orchestration engine 205 may access resource management data 210 in order to determine whether the underlying shared computing infrastructure 125 has resources available to support a requested network container.  The resource management data 210 may provide a repository that describes all of the computing resources in the computing infrastructure 125, whether available or used. The resource management data 210 may also include all configuration items for the network containers provisioned on the computing infrastructure 125, including attributes related to technical configuration and user details, Col 6 ln 1-12),
wherein the subnet template comprises the NSD association information (ie. network container description) (receiving one or more parameters specifying a configuration state for the requested network container, populating one or more templates using the parameters and a network container profile associated with the requested network container, Col 2 ln 31-36.   The 

Regarding Claims 3, 12:
Conte teaches the inventions of Claims 1, 10 as described.
Conte teaches wherein the subnet management request further carries subnet requirement information (ie. defined network container) (	The orchestration engine 205 may receive a request to create a network container defined in service catalogue 215, Col 6 ln 1-6.  The network container profiles 115 provide a set of one or more templates used to define what virtualized elements need to be specified in order to create a network container 135, Col 5 ln 3-6), 
and wherein obtaining, by the management unit, the NSD association information (ie. network container description) comprises (The orchestration engine 205 provides a software application configured to manage a set of network containers provisioned on the underlying shared computing infrastructure 125.  The service catalogue 215 stores a description of the network container offerings made available by the service provider, Col 5 ln 59-64),
obtaining, by the management unit, the NSD association information (ie. network container description)  based on the subnet requirement information (network container profiles 115, Col 5 ln 3-6) and the indication information (parameters, Col 2 ln 31-36) of the subnet template (network container template, Col 2 ln 31-35) (The orchestration engine 205 may access resource management data 210 in order to determine whether the underlying shared computing infrastructure 125 has resources available to support a requested network container.  The resource management data 210 may provide a repository that describes all of the computing resources in the computing infrastructure 125, whether available or used. The resource 

Regarding Claims 4, 13:
Conte teaches the inventions of Claims 1, 10 as described.
Conte teaches wherein the NSD association information comprises a deployment specification (The storage 330 contains the service catalogue 215, deployment templates 310 and resource management data 210.  Deployment templates 310 may specify a set of variables that need to be specified to create the segmented, virtualized network topology represented by a given network container profile. Examples of such parameters include a VLAN address or an IP address, VRF routes, Col 7 ln 40-42, 54-57).

Regarding Claim 5:
Conte teaches the inventions of Claim 1 as described.
Conte teaches creating, by the management unit, a subnet instance based on the subnet template after receiving the subnet management request (FIG. 6, at step 610, the orchestration engine provisions the network container requested at step 605. As noted above, e.g., the orchestration engine may process a sequence of templates associated with the network container to specify variable and parameter settings needed to create an instance of the logical network topology associated with the requested network container, Col 9 ln 32-38).


Conte teaches the inventions of Claims 5, 10 as described.
Conte teaches further comprising associating, by the management unit, the subnet instance (ie. virtual machine instance) with one of the network service instance (ie. network container) or the managed object of the subnet instance (Fig 6, step 615, the orchestration engine may receive a request to provision a set of one or more virtual machines instances within the provisioned network container, Col 9 ln 52-54).

Regarding Claim 7:
Conte teaches the inventions of Claim 5 as described.
Conte teaches further comprising configuring, by the management unit, network service instance information in the managed object, wherein the network service instance information comprises a specification of the network service instance (The storage 330 contains the service catalogue 215, deployment templates 310 and resource management data 210.  Deployment templates 310 may specify a set of variables that need to be specified to create the segmented, virtualized network topology represented by a given network container profile. Examples of such parameters include a VLAN address or an IP address, VRF routes, Col 7 ln 40-42, 54-57).

Regarding Claim 10:
Conte teaches An apparatus, comprising (Fig 3, Management System 105):
at least one processor (Fig 3, CPU 305);
and a memory coupled to the at least one processor and storing programming instructions for execution by the at least one processor such that when executed, cause the apparatus to (Fig 
receive a subnet management request (Receiving a request to provision a network container. The network container defines a logical network topology to be hosted on a physical network infrastructure, Col 2 ln 28-30.  The orchestration engine 205 may receive a request to create a network container defined in service catalogue 215, Col 6 ln 1-6),
wherein the subnet management request carries indication information (ie. parameters) of the subnet template (network container template, Col 2 ln 31-35) (receiving one or more parameters specifying a configuration state for the requested network container, populating one or more templates using the parameters and a network container profile associated with the requested network container, Col 2 ln 31-35);
obtain network service descriptor (NSD) association information (ie. network container description) based on the indication information (ie. parameters) of the subnet template (network container template, Col 2 ln 31-35) (The service catalogue 215 stores a description of the network container offerings made available by the service provider, Col 5 ln 59-64.  The orchestration engine 205 may access resource management data 210 in order to determine whether the underlying shared computing infrastructure 125 has resources available to support a requested network container.  The resource management data 210 may provide a repository that describes all of the computing resources in the computing infrastructure 125 and may also include all configuration items for the network containers provisioned on the computing infrastructure 125, including attributes related to technical configuration and user details, Col 6 ln 1-12);


Regarding Claims 16:
Conte teaches the inventions of Claim 10 as described.
Conte teaches wherein the at least one processor is configured to execute instructions stored in the memory, to further cause the apparatus to send a creation request to a network function virtualization orchestration (NFVO) (Receiving a request to provision a network container. The network container defines a logical network topology to be hosted on a physical network infrastructure, Col 2 ln 28-30.  The orchestration engine 205 may receive a request to create a network container defined in service catalogue 215, Col 6 ln 1-6),
and obtain the network service instance from the NFVO (A network container management system may be configured to create a network container upon request and instantiate any requested virtual machine instances within that network container, Col 3 ln 35-39.  Provided the resources are available, the orchestration engine 205 may interact with the network automation engine 220 to provision the computing infrastructure 125, Col 6 ln 16-18),
wherein the creation request carries the NSD association information (ie. network container description) (receiving one or more parameters specifying a configuration state for the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,276,816 (Conte) in view of US PGPub 2019/0386878 provisional date Mar. 16, 2017 (Chou1).

Regarding Claims 8, 15:
Conte teaches the inventions of Claims 1, 10 as described.
Conte teaches wherein the indication information (ie. variables) of the subnet template includes a network slice subnet template (NSST) identifier (ID)(ie. VLAN address) (The storage 330 contains the service catalogue 215, deployment templates 310 and resource management data 210.  Deployment templates 310 may specify a set of variables that need to be specified to create the segmented, virtualized network topology represented by a given network container 
Conte does not teach wherein the management unit includes a network slice subnet management function (NSSMF).
Chou1 teaches, in the same field of endeavor, an apparatus for self-optimization of a Network Slice Instance, NSI, comprising network slice related management functions comprising a Network Slice Management Function, Abstract ln 1-4.
Chou1 also teaches wherein the management unit includes a network slice subnet management function (NSSMF) (The Network Slice Subnet Management Function 140 is responsible for management and orchestration of the Network Slice SubNet Instance(s), and communicate with the Network Slice Management Function 130, [0013]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify Conte with the teachings of Chou1, so as to include wherein the management unit includes a network slice subnet management function (NSSMF).  This would have been advantageous as it would allow for a separate module/server to monitor performance of the network container VLANs (ie. Slice Subnet) and automatically provide optimization.  See Chou1, “Network Slice Subnet Management Function 140 monitors the performance of the Network Slice Subnet Instance, and may automatically optimize the Network Slice Subnet Instance without receiving the updated Network Slice Subnet requirements, [0016] 2nd Col.


Conte teaches a network function virtualization orchestration (NFVO) configured to create a network service instance and send corresponding network service instance information to a first management unit (Receiving a request to provision a network container. The network container defines a logical network topology to be hosted on a physical network infrastructure, Col 2 ln 28-30.  The orchestration engine 205 may receive a request to create a network container defined in service catalogue 215, Col 6 ln 1-6);
subnet template (receiving one or more parameters specifying a configuration state for the requested network container, populating one or more templates using the parameters and a network container profile associated with the requested network container, Col 2 ln 31-35),
receive a subnet management request (Receiving a request to provision a network container. The network container defines a logical network topology to be hosted on a physical network infrastructure, Col 2 ln 28-30.  The orchestration engine 205 may receive a request to create a network container defined in service catalogue 215, Col 6 ln 1-6),
wherein the subnet management request carries indication information of a subnet template (receiving one or more parameters specifying a configuration state for the requested network container, populating one or more templates using the parameters and a network container profile associated with the requested network container, Col 2 ln 31-35);
obtain network service descriptor (NSD) association information or a NSD based on the indication information of the subnet template (The service catalogue 215 stores a description of the network container offerings made available by the service provider, Col 5 ln 59-64.  The orchestration engine 205 may access resource management data 210 in order to determine whether the underlying shared computing infrastructure 125 has resources available to support a 
obtain the network service instance based on the NSD association information or the NSD (receiving one or more parameters specifying a configuration state for the requested network container, populating one or more templates using the parameters and a network container profile associated with the requested network container, Col 2 ln 31-35);
and send a creation request to the NFVO, wherein the creation request comprises the NSD association information (Receiving a request to provision a network container. The network container defines a logical network topology to be hosted on a physical network infrastructure, Col 2 ln 28-30.  The orchestration engine 205 may receive a request to create a network container defined in service catalogue 215, Col 6 ln 1-6).
Conte does not teach a network slice subnet management function (NSSMF).
Chou1 teaches a network slice subnet management function (NSSMF) (The Network Slice Subnet Management Function 140 is responsible for management and orchestration of the Network Slice SubNet Instance(s), and communicate with the Network Slice Management Function 130, [0013]).
The motivation to combine Conte with Chou1 is the same as for Claim 8.


Conte (as modified by Chou1) teaches the inventions of Claim 17 as described.
Conte teaches wherein the indication information of the subnet template includes a network slice subnet template (NSST) identifier (ID) (The storage 330 contains the service catalogue 215, deployment templates 310 and resource management data 210.  Deployment templates 310 may specify a set of variables that need to be specified to create the segmented, virtualized network topology represented by a given network container profile. Examples of such parameters include a VLAN address or an IP address, VRF routes, Col 7 ln 40-42, 54-57).

Regarding Claim 19:
Conte (as modified by Chou1) teaches the inventions of Claim 17 as described.
Conte teaches wherein the NSD association information comprises one or more of an identifier, a deployment specification, an instantiation level, vendor information, or version information of the NSD (The storage 330 contains the service catalogue 215, deployment templates 310 and resource management data 210.  Deployment templates 310 may specify a set of variables that need to be specified to create the segmented, virtualized network topology represented by a given network container profile. Examples of such parameters include a VLAN address or an IP address, VRF routes, Col 7 ln 40-42, 54-57).

Regarding Claim 20:
Conte (as modified by Chou1) teaches the inventions of Claim 17 as described.
Conte does not teach wherein the NSSMF is further configured to associate a subnet instance with one of the network service instance or a managed object of the subnet instance.

The motivation to combine Conte with Chou1 is the same as for Claim 8.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,276,816 (Conte) in view of US PGPub 2019/0386878 provisional date Mar. 16, 2017 (Chou1) further in view of US PGPub 2019/0327621 provisional date Jan. 5, 2017 (Chou2).

Regarding Claim 9:
Conte (as modified by Chou1) teaches the invention of Claim 8 as described.
Conte does not teach on a Network Slice Subnet Management Function (NSSMF).
Chou1 teaches a NSSMF (The Network Slice Subnet Management Function 140 is responsible for management and orchestration of the Network Slice SubNet Instance(s), and communicate with the Network Slice Management Function 130, [0013]).
The motivation to combine Conte with Chou1 is the same as for Claim 8.
Conte (as modified by Chou1) does not teach the NSMF sending a creation request to a network function virtualization orchestration (NFVO), wherein the creation request carries the NSD association information, and wherein the NSMF obtains the network service instance from the NFVO.

Chou2 also teaches that the NSMF (ie. NMF) sending a creation request to a network function virtualization orchestration (NFVO), wherein the creation request carries the NSD association information, and wherein the NSMF obtains the network service instance from the NFVO (Fig 3, The NMF requests 314 the NFVO to create a new NS identifier. The new NS identifier may be based on a NSD that references to one or more virtualized network function (VNF) descriptors and/or one or more physical network function (PNF) descriptors of non-virtualized parts of the base station.  The NFVO creates 316 a new Nslnfo object and returns the NS instance identifier to the NMF, [0058] ln 4-11.  A logical instantiation of a portion of the CN 620 may be referred to as a network sub-slice, [0132] ln 12-15).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention, to modify Chou1 with the teachings of Chou2, so as to include the NSMF sending a creation request to a network function virtualization orchestration (NFVO), wherein the creation request carries the NSD association information, and wherein the NSMF obtains the network service instance from the NFVO.  This would have been advantageous as it would have allowed for association of instances/elements that can be utilized later, in subsequent lifecycle operations, which saves processing time and resources.  See Chou2, “a NS instance identifier and the associated instance of an Nslnfo information element has been created in the NOT_INSTANTIATED state and can be used in subsequent lifecycle operations”, [0053].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL J HACKENBERG whose telephone number is (571)272-5417.  The examiner can normally be reached on 7am-4pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B Burgess can be reached on 5712723949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.J.H/Examiner, Art Unit 2454     
/GLENTON B BURGESS/Supervisory Patent Examiner, Art Unit 2454